Citation Nr: 1104410	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of an increased initial rating for service-connected 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA examination in March 2008 assessed the Veteran as having a 
global assessment of functioning (GAF) score of 70, with 
appropriate appearance and hygiene and an absence of suicidal 
ideation.  Following a private psychiatric evaluation, William R. 
Reid, M.D., diagnosed the Veteran as having chronic, severe PTSD 
and being 100 percent unemployable with an extremely poor 
prognosis.  In May 2009 the Veteran was afforded another VA 
examination.  The examiner assigned a GAF score of 68, and noted 
inconsistent hygiene, an absence of suicidal ideation, and that 
he needed to seek follow up treatment and a psychotropic 
medication consult.  His prognosis was evaluated as fair.  The 
examiner did not indicate that he reviewed the Veteran's previous 
medical records, including the psychiatric evaluations by VA and 
Dr. Reid, and as such there is no explanation for the differences 
in prognosis.  

In March 2010, subsequent to the most recent Supplemental 
Statement of the Case, the Veteran submitted VA medical treatment 
records dated from February 1991 to March 2010, which include 
mental health notes pertaining to his service-connected PTSD, 
specifically evaluating him as having a GAF score of 58.  These 
records were not previously of record, nor considered by the RO, 
the agency of original jurisdiction.  Additionally, the Veteran 
did not waive consideration of such evidence by the RO.  See 38 
C.F.R. § 20.1304.  

The evidence of record indicates a pattern of ongoing medical 
treatment for the Veteran's PTSD, which appears to be worsening.  
In light of this, the Board finds that another VA examination is 
necessary to ensure that the appellant's service-connected PTSD 
is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a 
veteran claims that a disability is worse than when originally 
rated, and the available evidence is insufficient to adequately 
evaluate the current state of the condition, VA must provide a 
new examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request VA treatment 
records through the present.  All attempts to 
procure records should be obtained and 
associated with the claims folder.  

2.  Following the receipt of VA treatment 
records, the Veteran should be scheduled for 
a VA examination to determine the current 
severity of his PTSD.  The examiner should 
provide an opinion concerning the degree of 
social and industrial impairment resulting 
from the Veteran's service-connected PTSD, 
and a global assessment of functioning score 
with an explanation of the significance of 
the score assigned.  

3.  Following any additional indicated 
development, the case should be reviewed on 
the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


